Holderman, J. This claim arises out of a lease between Claimants and Respondent, on behalf of the Department of Corrections, of certain property located at 5132 South Ellis, Chicago, Illinois. The lease was entered into on July 30,1971, and the lease terms was from September 1,1971, to June 30,1973. It was renewed pursuant to its terms for an additional two years, from July 1, 1973, to June 30, 1975, and was further extended from June 30, 1975, to July 31, 1975. During the lease term, the subject property became damaged by acts of the agents of Respondent which caused a decrease in the market value of said property. The Department of Corrections has admitted liability for the damage to said property which occurred during the lease term. Claimants have sought damages in the amount of $11,500.00 on the basis of two real estate contracts which represent an arm’s length bargaining agreement. The first real estate contract was entered into between the Claimants and John L. Brown on or about February 18, 1974, for the sale and purchase of the property located at 5132 South Ellis in Chicago, Illinois, at a negotiated price of $42,500.00. The prospective purchaser was unable to meet certain contract requirements and the contract was never consummated. A second real estate sales contract was entered into between Claimants and Frank and Annette Goldschmidt on or about March 25, 1975, for the sale of the property located at 5132 South Ellis in Chicago, Illinois, at a negotiated price of $31,000.00. The property was sold to the Goldschmidts pursuant to the terms of the March 25, 1975, contract. Claimants allege that the $11,500.00 decline in property value of the subject property was directly attributable to the damage caused by agents of Respondent during the lease term. A hearing was held on this matter before Joseph P. Griffin, Commissioner of the Illinois Court of Claims on July 18,1978, at 10:00 a.m. and witnesses were present and ready to testify. Prior to said hearing, an agreement was reached between Claimants and Respondent to settle this matter for an agreed amount of $6,750.00. At said hearing, based on the complaint and attachments filed in the instant claim, together with a report from the Department of General Services, leasing agent for Respondent, wherein the Department of Corrections admitted liability for the damages caused to the subject property, Respondent agreed to an award of $6,750.00 in favor of Claimants. A joint stipulation was prepared by the Attorney General but Respondent has failed to act upon same or to pay the amount due in settlement. An award is hereby entered in favor of Claimants in the amount of $6,750.00.